Citation Nr: 0123807	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound (SFW) to the anterior right chest wall, 
Muscle Group II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Donald R. Patterson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied a claim of entitlement to a rating 
higher than 30 percent for the residuals of a SFW to the 
anterior chest wall.  In July 1997, the RO granted separate 
ratings for the service-connected disability, assigning a 20 
percent rating for Muscle Group II, and a 10 percent rating 
for Muscle Group XXI.

The Board denied the veteran's appeal in a March 1999 
decision, which the veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  The parties filed a Joint Motion for Partial 
Remand in May 2000, requesting that the Court vacate the 
Board's decision as to the appropriate rating for the 
service-connected Muscle Group II disability, and remand the 
case to the Board for additional development and re-
adjudication.  In May 2000, the Court granted the joint 
motion and returned the case to the Board for compliance with 
the directives in the Court's Order and the Joint Motion for 
Partial Remand.

In December 2000, the Board remanded the case, with specific 
instructions to the RO to take appropriate steps to secure 
any current medical evidence not yet of record and schedule a 
re-examination of the veteran's Muscle Group II disability 
that would comply with the evidentiary requirements set forth 
in the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO was also instructed to consider granting a 
separate rating for the scar on the veteran's right chest, if 
warranted, pursuant to the holding in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994).

By letter dated in February 2001, the veteran was notified of 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA), currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001), and of VA's 
re-defined duty to assist claimants.  The veteran was thereby 
asked to submit evidence of any recent treatment for his 
service-connected Muscle Group II disability within 60 days 
from the date of the letter.  No pertinent evidence was 
received within the allowed timeframe.

In the February 2001 letter, the veteran was also advised of 
the steps that the RO would be taking in compliance with VA's 
re-defined duty to assist, including the scheduling of a VA 
muscles examination.

The VA muscles examination was conducted in March 2001.  Its 
report, to include pictures of the veteran's right chest 
area, has been associated with the claims files.

In a May 2001 rating decision, the RO granted service 
connection for the veteran's shell fragment scar on the right 
pectoralis muscle, and assigned a noncompensable rating for 
that disability, based on a review of the medical evidence in 
the file, to include the March 2001 VA muscles examination 
report.  The case has been returned to the Board, for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected disability identified as residuals 
of a SFW to the anterior right chest wall, Muscle Group II, 
is shown to be manifested by radiologic evidence of shrapnel 
in the right chest, a scar that is essentially normal, 
painful motion, and with an inability to raise the shoulder 
more than 65 degrees.



CONCLUSION OF LAW

A 30 percent disability evaluation for the service-connected 
residuals of a SFW to the anterior right chest wall, Muscle 
Group II, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2000); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's re-defined duty to 
assist and notify

As indicated earlier, during the pendency of the veteran's 
appeal, the VCAA was enacted.  This new statute essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such provisions are implemented 
at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required, are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations have also removed references to 
"well grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In the present case, the Board notes that the veteran has not 
been prejudiced by its consideration of his claim for an 
increased rating pursuant to this new legislation and its 
implementing regulations, insofar as VA has already clearly 
met all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly-
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations pertaining to increased rating claims and has, by 
information letters, rating actions, the Statement of the 
Case and Supplemental Statements of the Case, been advised of 
the evidence that has been considered in connection with his 
appeal, and of the evidence potentially probative of the 
claim throughout the procedural course of his claims process.  
Also, the RO has invited the veteran to submit any additional 
pertinent evidence that may not yet be of record, and to 
offer additional argument as to the merits of his claim for 
an increased rating, and it is noted that the veteran has 
identified no further evidence pertinent to his appeal.  
Further, the RO has obtained additional medical evidence, in 
the form of the above mentioned March 2001 VA muscles 
examination report, that is, in the Board's opinion, 
sufficient for rating purposes.

In sum, it is the Board's opinion that the veteran has not 
been prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly-published VCAA, as well as 
its implementing regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the veteran an opportunity to specifically 
respond to the new regulatory language.  A remand for 
adjudication by the RO would thus only serve to further delay 
the resolution of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Also as a preliminary matter, the Board notes that, during 
the pendency of this appeal, the schedular criteria for 
evaluating muscle injuries were amended, effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These 
revisions, to include the revision of the diagnostic code 
that pertains to Muscle Group II (Diagnostic Code 5302), 
essentially resulted in slight modifications and 
rearrangement of the criteria, rather than in significant 
substantive changes that might affect the outcome in this 
case.  Therefore, while the most recent SSOCs appear to 
reveal that the RO has re-adjudicated the veteran's claim 
only under the new set of regulations, it is the Board's 
opinion that the veteran has not been prejudiced in any way 
by the Board's current review of his claim on appeal, more 
especially so because, as discussed later in this decision, a 
rating higher than 20 percent is not warranted under either 
version of Diagnostic Code 5302.  VAOPGCPREC 11-97 at 3-4; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

For the reasons set out above, the Board initially finds that 
all evidence necessary for an equitable disposition of the 
matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

Factual background

The pertinent evidence in this case essentially consists of 
the reports of VA muscles examinations conducted in February 
1998 and March 2001.

The February 1998 VA muscles examination report reveals that, 
according to the veteran, and from what the examiner could 
learn from the record, a shell fragment had gone through the 
veteran's anterior chest wall in the anterior axillary border 
area, which had damaged both pectoral muscles, but primarily 
the pectoralis major and some of the anterior respiratory 
muscles.  This, according to the examiner, "must represent 
damage to an intercostal."  At the time of the examination, 
its was noted that the veteran was "not having a great deal 
of problem[s] as a result of this injury," and that "he has 
no shoulder complaint per se."  However, the wound was sore, 
and there was pain when trying to forward flex or abduct the 
right shoulder.  

On examination, there was a two-centimeter indented wound at 
the level of the anterior axilla in the anterior axillary 
border in line with the anterior axillary line, which the 
examiner could palpate from both sides of the axilla.  There 
was also indentation of the muscle, and the area was 
moderately tender, but there was no loss of function of the 
general pectoralis major, except in this local area where 
there was some scar tissue.  The examiner noted that he could 
not see a wound of entrance into the chest, but that he had 
found in the record that the fragment had gone into the chest 
and into the upper lung.

The examination of the right shoulder revealed that the 
veteran could bring the arm to within ten degrees of the 
pivotal position on the right side, as well as on the left 
side, but there were complaints of pain when he stretched the 
pectoralis muscle in doing this.  Internal and external 
rotation with the arm was accomplished at 90 degrees, in both 
directions.  The veteran was not heavily muscled, but thin, 
and this was noted to be coincidental with the SFW.  The 
examiner added that "I see little else on the examination," 
and rendered the following diagnosis:

Status following shell fragment wound to 
the upper chest on the right with damage 
to the pectoralis major muscle and 
probable damage to the intercostal muscle 
here; but, I am not certain which one.  I 
cannot tell.  The patient is able to take 
a deep breath using the accessory muscles 
on the right side as well as on the left 
side as far as I can tell.  I do not 
believe that he has any loss of function 
of the upper limb as a result of this 
injury.  It is primarily simply tender.  
I do not believe the pectoralis minor is 
involved.  This is not the area where the 
pectoralis minor would be.  I believe 
this is all pectoralis major muscle and 
some muscles in group XXI although I am 
unable to discern which one nor can I 
tell from the chart which ones.  I am of 
the opinion that this lesion is stable at 
this time.

On VA re-examination in March 2001, it was noted at the 
outset that a review of the claims folder was carried out and 
that there was no evidence, or record, of any ulceration, 
skin grafts, or any kind of surgery "other than debridement 
and suturing which took place immediately after the injury."  
The scar was described as measuring less than two 
centimeters, lying along the lateral portion of the right 
pectoralis major muscle, more or less in front of the third 
rib at or near the anterior axillary line, approximately two 
centimeters medial to the anterior axillary line, and 
approximately five centimeters lateral to the mid-clavicular 
line.  The scar was very pale, appeared entirely healthy, was 
not attached to any underlying structures, and did not 
suggest that there had been any problem related to the entry 
site of the SFW wound which was "still indwelling."  It was 
further noted that there was no history of flare ups, and 
that the scar was considered, in the examiner's opinion, the 
residual of the SFW.  Also, it was stated that there was no 
history of repeated ulceration due to poor nourishment of the 
tissues, nor evidence of current ulceration, healed 
ulceration, tenderness, hypersensitivity, or any limitation 
of motion due to the scar.  The scar was further described as 
follows:

The scar appears to be of very little 
consequence.  It is small-sized, has 
never had a breakdown, [and] has never 
required any revision.

Regarding subjective complaints, the March 2001 VA muscles 
examination report reveals that the veteran reported that he 
had had a lot more trouble when working as a mechanic with 
his right shoulder and that he now had very little activity 
and felt that he had minimal symptoms because of that.  (The 
veteran stated that he had last worked as a mechanic and 
service manager in 1978, and that he had more recently worked 
as a staff person for a veterans service organization.)  The 
range of motion in the right shoulder was limited, and there 
was a lot more trouble when the weather was damp, especially 
when it was also cold.  It was noted that one of the biggest 
problems that the veteran, a right-hand dominant individual, 
had, was the unreliability of grip and picking up things with 
his right hand.  The examiner stated that the veteran had 
full ("5/5") grip in both hands, but that if he were to 
pick up a gallon of milk, he would very likely not keep it 
under control and could drop it, so he had had to learn, 
after much coaching from his wife, "not to pick up anything 
that would make a mess if he drops it."

According to the examiner, the veteran, who was "very frank, 
and I think truthful," said that, since he was not currently 
trying to do mechanic's work, about all the trouble he was 
having was unreliability of coordination if he picked up 
objects, limitations in terms of not picking up anything that 
weighed over just a few pounds, and a diminished range of 
motion in the right shoulder.  The examiner opined that, 
while the range of motion in the veteran's right shoulder was 
significantly limited, "[i]t is my opinion that it is not 
limited as a direct result of the path of the retained 
foreign body which appears to have damaged the muscle (right 
pectoralis major) only at the time of impact with no 
subsequent problems."

Regarding limitation of motion in the shoulders, the examiner 
noted that the veteran could abduct his left and right 
shoulders to 90 and 65 degrees, respectively.  The left 
shoulder extended to 165 degrees without pain and the veteran 
could "with very little addition [due] to the pain, increase 
the abduction [of the right shoulder] to 75 degrees, but no 
farther."  It was noted that full abduction was 90 degrees 
and full extension was 180 degrees.  Holding the elbow four 
inches from the ribcage, the veteran could externally rotate 
the right humerus to 45 degrees, versus a normal rotation of 
85 degrees, while the external rotation of the same bone, 
holding the elbow only close to the ribcage, was accomplished 
to 35 degrees, versus a normal motion of 65 degrees.  
Regarding posterior flexion of the shoulders, the examiner 
noted that the normal motion required reaching behind one's 
back to the waist and then lifting the hand held behind the 
chest up to the level of some portion of the scapula, and 
that the veteran was not able to do that with either 
shoulder.  On his right side, he was only able to place his 
hand behind his back, but not raise it to the level of the 
waist, being able to raise it only to a level of two-and-a-
half inches below the waist.  In the examiner's opinion, this 
represented a significant limitation in the posterior flexion 
in both shoulders, worse on the right than on the left, due 
to degenerative joint disease in both shoulders, in addition 
to the disuse that had followed the injury to the right 
pectoral and chest muscle area.

With regard to pain on use, the examiner noted that the 
veteran reported that, since he was doing very little and did 
not try to use his shoulder in any motion or positions past 
his tolerance, he was having very little pain.  Regarding 
functional limitations, he stated that they had been 
described before, in terms of range of motion and the 
tendency to drop things with the right hand if they weighed 
more than two to four pounds.  Regarding history of flare-
ups, it was restated that the veteran had none and that he 
felt and agreed that his problem had "reached a plateau and 
been the same for over 20 years."  As to the scar, the 
examiner stated that it had been described, that photographs 
had been requested and included, and that he had also 
requested X-rays of both shoulders and chest.  The impression 
was listed as follows:

1.  Status post shell fragment wound from 
an "88" German artillery shell in 
combat in Italy, entry right pectoral, no 
exit.

2.  Minor damage to the pectoralis major 
muscle, muscle group II only by the path 
of the foreign body with no significant 
permanent damage.

3.  Shell fragment still in place, it is 
silent, with no symptoms that the veteran 
or I attribute to the shell fragment.

4.  Diminished range of motion due to 
disuse plus Degenerative Joint Disease as 
described.

The reports of the March 2001 VA X-Rays of the veteran's 
shoulders and chest reveal negative findings other than the 
presence of "[t]iny right chest shrapnels," and the Board 
notes that two pictures of the veteran's chest are of record, 
and conform to the description offered by the examiner in his 
March 2001 examination report.

Legal analysis

The veteran contends that his service-connected residuals of 
SFW to Muscle Group II, right side, are moderately disabling 
and that, accordingly, a rating of 30 percent is warranted.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule.  Generally, the degrees of disability 
specified in the Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, Part 4 (2000).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(2000).

The Court has emphasized the importance of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in cases in which higher ratings 
for service-connected disabilities of the musculoskeletal 
system are sought by a claimant, by holding that Diagnostic 
Code 5201 of the Schedule (which addresses limitation of the 
motion of the arm) does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 (which prohibits the evaluation of the 
same disability under various diagnoses) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court also emphasized, in determining the rating warranted 
for a service-connected musculoskeletal disability, the need 
to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca, at 207.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), VA regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2000).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe, as follows:

...

(2)  Moderate disability of muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound of short 
track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, 
or prolonged infection.
(ii) History and complaint.  Service 
department record or other evidence 
of in-service treatment for the 
wound. Record of consistent 
complaint of one or more of the 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled 
by the injured muscles.
(iii) Objective findings. Entrance and (if 
present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared 
to the sound side.

(3)  Moderately severe disability of 
muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound by small 
high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating 
track of missile through one or more 
muscle groups. Indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side. Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment. 

(4) Severe disability of muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or 
with shattering bone fracture or 
open comminuted fracture with 
extensive debridement, prolonged 
infection, or sloughing of soft 
parts, intermuscular binding and 
scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, 
and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and 
harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies 
indicating intermuscular trauma 
and explosive effect of the 
missile.
(B) Adhesion of scar to one of the 
long bones, scapula, pelvic 
bones, sacrum or vertebrae, with 
epithelial sealing over the bone 
rather than true skin covering in 
an area where bone is normally 
protected by muscle.
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an 
opposing group of muscles.
(F) Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the 
shoulder girdle.
(G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56(d) (2000).

Section 4.56 was among the portions of the Schedule 
addressing the rating of muscle injuries that were amended in 
1997.  As noted earlier, the amendments to the diagnostic 
codes addressing the rating of muscle injuries resulted only 
in slight, rather than substantive, changes.  In the case of 
section 4.56, the changes were also relatively minor.  More 
importantly, if anything, the current version of section 4.56 
appears to be more favorable to claimants, inasmuch as its 
criteria are now less restrictive, albeit in minor ways.  For 
instance, in describing the "history and complaints" of a 
muscle injury resulting in moderately severe impairment, the 
old version of section 4.56 required prolonged inservice 
treatment of a wound of severe grade, while the current 
version no longer requires a wound of a severe grade.  Also, 
the old version required evidence of unemployability, which 
the current version no longer does, only requiring evidence 
of inability to keep up with work requirements, "if 
present."  Further, the old version of section 4.56 required 
objective evidence of track of missile through important 
muscle groups and "positive evidence of marked or moderately 
severe loss," while the current version only requires 
evidence of track of missile through one or more muscle 
groups and "positive evidence of impairment."  Compare 
38 C.F.R. § 4.56(c) (1996), with 38 C.F.R. § 4.56(d)(3) 
(2000).  Therefore, the Board is of the opinion that, as 
regards section 4.56 of the Schedule, the current version is 
more favorable to the claimant, and that is the version that 
will be applied in this case.

The muscles under the classification of "Muscle Group II," 
which are contained in Diagnostic Code 5302 of the Schedule, 
consist of the following extrinsic muscles of the shoulder 
girdle: (1) Pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  The first 
two work to depress the arm from vertical overhead to hanging 
at side, and work in conjunction with Group III muscles in 
producing the forward and backward swing of the arm, while 
muscles 3 and 4 engage in the downward rotation of the 
scapula.  The ratings dictated by Diagnostic Code 5302 for 
disability of Group II muscles on the dominant side are as 
follows:  zero percent for slight impairment; 20 percent for 
moderate impairment; 30 percent for moderately severe 
impairment; and a maximum of 40 percent for severe 
impairment.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 
(2000).  This version of this diagnostic code is essentially 
identical to the old version, except for the fact that the 
wording itself has been slightly rearranged.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (1996).

In addition to the above, Diagnostic Code 5201 of the 
Schedule provides for the following ratings when there is 
evidence of limitation of the motion of the arm, on the 
dominant side:  20 percent, when the motion is limited to 
shoulder level; 30 percent when it is limited to a point 
midway between side and shoulder level; and 40 percent when 
it is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  According to Plate I 
of the Schedule, both forward elevation (flexion) and 
abduction of the shoulder are considered full, or normal, 
when they can be accomplished between zero and 180 degrees. 
38 C.F.R. § 4.71, Plate I (2000).

As discussed above, there is X-Ray evidence of very tiny 
shrapnels in the right chest area that appear to have damaged 
the right pectoralis major muscle "only at the time of 
impact with no subsequent problems," the damage to the 
muscles in this area has been described as "minor," and it 
has been specifically indicated that there is "no 
significant permanent damage."  The injury has not been 
noted to have been manifested by prolonged infection, 
sloughing of soft parts, and intermuscular scarring, nor has 
it been shown that, because of this particular disability, 
there has been an inability to keep up with work 
requirements.  Also, there is no evidence of flare-ups, nor 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles, as compared with the sound (left) 
side.  Pain is minimal, and the veteran has acknowledged that 
his condition has reached a plateau and been the same for 
over 20 years.

The resulting impairment in the veteran's Muscle Group II, 
when evaluated under the above described schedular criteria 
of Diagnostic Code 5302, and also taking into consideration 
the DeLuca elements regarding additional functional 
impairment due to pain, weakness, etc., equates to no more 
than a moderate impairment.  As such, a rating exceeding 20 
percent is not warranted under the provisions of Diagnostic 
Code 5302 of the Schedule.  However, in evaluating the 
evidence under Diagnostic Code 5201, the Board notes that, 
while the abduction of the veteran's right shoulder was most 
recently recorded at 65 degrees.  Furthermore, while the left 
shoulder could extend to 165 degrees, there was no indication 
that the right shoulder could move above shoulder level.  
Though factors affecting limitation of motion include 
degenerative joint disease, which affects both shoulders, the 
limitation of function is also attributable to disuse from 
the residuals of shell fragment wounds.  Moreover, the 
dysfunction in the service-connected shoulder is measurably 
greater than the nonservice-connected joint.  Resolving doubt 
in the veteran's favor, the Board finds that the criteria for 
a 30 percent rating is nearly approximated for the service-
connected residuals of a SFW to the anterior right chest 
wall, Muscle Group II, under the provisions of Diagnostic 
Code 5201.  Limitation of motion to 25 degrees from the side 
is not shown or approximated and the criteria for a rating 
greater than 30 percent are not met.  

Extra-schedular rating

Finally, the Board notes that VA regulations also provide 
that, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this particular case, the record shows that the RO has 
determined that referral of the issue of entitlement to an 
extra-schedular evaluation pursuant to § 3.321(b)(1) is not 
warranted because it is not shown that there is an 
exceptional or unusual disability picture that would warrant 
such extraordinary action.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The Board agrees with the RO's determination that it does not 
appear that the veteran has an "exceptional or unusual" 
disability, and that referral for extraschedular 
consideration is not warranted; the veteran has merely 
disagreed with the current evaluation for his level of 
disability.  He has not required any recent periods of 
hospitalization for his service-connected musculoskeletal 
disability, has not indicated that he has been in receipt of 
actual medical treatment for this disability in many years, 
and there is no evidence in his claims files to suggest that 
any marked interference with employment is a direct result of 
the condition. 


ORDER

A 30 percent disability evaluation for the service-connected 
residuals of a SFW to the anterior right chest wall, Muscle 
Group II, is granted, subject to the applicable laws and 
regulations pertaining to the disbursement of public funds.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

